       Case 2:19-cr-00194-TLN Document 29 Filed 01/22/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: 916-498-5700/Fax: 916-498-5710 Error! Bookmark not defined.
 5
     Attorneys for Defendant
 6   JIM TRAVIS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 2:19-cr-00194-TLN

12                        Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; ORDER
13   vs.
                                                    DATE: April 15, 2021
14   JIM TRAVIS,                                    TIME: 9:30 a.m.
                                                    JUDGE: Hon. Troy L. Nunley
15                       Defendants.

16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that the status conference scheduled for January 28, 2021 at 9:30 a.m. be
19   continued to April 15, 2021 at 9:30 a.m.
20          Defense counsel has been unable to achieve significant progress in the investigation in
21   this case, particularly in light of the fact that traditional methods of investigation have been
22   hampered due to the ongoing pandemic and the corresponding limitations on travel and the
23   ability of defense investigators to conduct in-person interviews. The parties agree that additional
24   time is needed for defense investigation and preparation. Additionally, the government requires
25   additional time to evaluate the case and provide an initial plea offer to the defendant.
26          The requested continuance will provide the defense with additional time necessary to
27   continue its investigation and to confer with the government regarding any additional discovery
28   requests deemed appropriate in light of the investigation, and will afford the parties time needed
       Case 2:19-cr-00194-TLN Document 29 Filed 01/22/21 Page 2 of 3


 1   to advance plea negotiations.
 2            The parties agree that the ends of justice served by resetting the status conference date
 3   outweigh the best interest of the public and the defendant in a speedy trial. Therefore the parties
 4   agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) (Local Code T4).
 5
 6
 7                                                           Respectfully submitted,
 8                                                           MCGREGOR SCOTT
                                                             United States Attorney
 9
10   DATED: January 20, 2021                                  /s/ James Conolly
                                                             JAMES CONOLLY
11                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
12
13                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
14
15   DATED: January 20, 2021                                 /s/ Megan T. Hopkins
                                                             MEGAN T. HOPKINS
16
                                                             Assistant Federal Defender
17                                                           Attorneys for Defendant
                                                             JIM TRAVIS
18
19
20
21
22
23
24
25
26
27
28

      TRAVIS: Stipulation and [Proposed]               -2-
      Order to Continue Status Conference
       Case 2:19-cr-00194-TLN Document 29 Filed 01/22/21 Page 3 of 3


 1                                               ORDER
 2   IT IS SO ORDERED that the status conference currently scheduled for January 28, 2021 at
 3   9:30 a.m. is hereby continued to April 15, 2021 at 9:30 a.m. The time period between January
 4   28, 2021 and April 15, 2021 is excluded under the Speedy Trial Act pursuant to 18 U.S.C. §
 5   3161(h)(7)(A) and (B)(i) and (iv), as the ends of justice served by granting the continuance
 6   outweigh the best interest of the public and the defendant in a speedy trial.
 7
 8   DATED: January 21, 2021
 9
10                                                              Troy L. Nunley
                                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      TRAVIS: Stipulation and [Proposed]             -3-
      Order to Continue Status Conference
